Citation Nr: 1012436	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), generalized anxiety disorder and 
depression. 
 
2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Amrit Sidhu, Attorney  at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to April 
1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2007 
rating decision of the VA Regional Office (RO) in Seattle, 
Washington denied service connection for various conditions, 
including bilateral knee disability and PTSD.  The Veteran 
subsequently relocated to within the jurisdiction of the 
Manila, the Republic of the Philippines RO.  He has 
clarified the matters being appealed to those as listed on 
the title page of this writing. 

The Board notes that in his notice of disagreement dated in 
July 2007, the Veteran appears to raise the issue of 
entitlement to service connection for gout.  This matter is 
referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran and his representative assert that the Veteran 
should be afforded a VA examination as to both issues on 
appeal.  A remand for further development is requested.  It 
is contended that for both appealed issues, there is 
competent evidence that the Veteran has a current disability 
and that the disability may be associated with his active 
military service pursuant to 38 U.S.C.A. § 5103A (d) (West 
2002 & Supp. 2009).

Service treatment records dated in September 1964 show that 
the Veteran fell on some stairs and was noted to have 
possibly torn a ligament in the left inner leg near the knee 
area.  An ace wrap was applied and crutches were issued.  He 
was observed to have low mobility and extreme pain.  In 
October 1964, it was recorded that his left knee was still 
troubling him.  The Veteran complained of chronic knee pain 
before and after exercise in February 1965.  Post service, 
after X-rays of the knees in May 2006, a VA radiologist 
provided impressions that included some bony changes seen 
along the medial femoral condyle on the left possibly 
related to remote trauma.  

While in service, the appellant was afforded a psychiatric 
evaluation to determine if he should be allowed to remain in 
service following a series of personal mishaps and traumas 
involving his family which eventually led him to go AWOL.  
It was reported that no serious psychiatric disease was 
found at that time, but noted that his past difficulties 
appeared to have been related to rather severe situational 
stress.  The appellant was subsequently given a hardship 
discharge from service in April 1967.  The Veteran currently 
carries diagnoses and avers that psychiatric disability is 
related to stressors in service.  

Under the circumstances, the Board is of the opinion that 
the Veteran should be afforded VA orthopedic and psychiatric 
examinations.  The Court of Appeals for Veterans Claims 
(Court) held in McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) that under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is obligated to provide an examination where the 
record contains competent evidence that the claimant has a 
current disability, the record indicates that a disability 
or signs or symptoms of disability might be associated with 
active service, and the record does not contain sufficient 
information to make a decision on a claim. 38 U.S.C.A. 
§ 5103A; see also McLendon, supra.  

The threshold for getting an examination under the VCAA is 
low. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
With these factors in mind and upon further review of the 
record, the Board finds that VA examinations are required 
pursuant to VA's duty to assist, and that a remand for 
medical examinations and opinions is necessary in order to 
render a fully informed appellate decision. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA 
orthopedic and psychiatric 
examinations.  The claims folder 
and must be made available to and 
be reviewed by the examiners.

After reviewing the claims folder 
and examining the Veteran, the 
examiners should provide opinions 
as to whether it is at least as 
likely as not (a 50 percent or 
better probability) that a current 
acquired psychiatric disorder and a 
left knee disability are 
attributable to service.

The examiners should provide a full 
rationale for the opinions and 
reference the specific facts relied 
upon in reaching his or her 
conclusions.

2.  If a benefit sought on appeal 
is not granted, the agency of 
original jurisdiction should issue 
a supplemental statement of the 
case before returning the case to 
the Board for further appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2002).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 
38 C.F.R. § 20.1100(b) (2007).


